Opinion by
Henderson, J.,
The three assignments of error relate to the admission of testimony bearing on the plaintiff’s habit of drinking. That part of the evidence set forth in the first assignment was unobjectionable in view of the testimony by the plaintiff that she was offered something to drink *523after she received the injury of which she complained but that she did not know what it was. The testimony in chief on the subject opened the door for cross-examination to test the credibility of the witness, and the court could exercise a discretion under the circumstances in regard to the extent of the examination: Smith v. Philadelphia Traction Company, 202 Pa. 54. All of the testimony set forth in the second and third assignments was withdrawn from the consideration of the jury at the close of the charge at the request of the plaintiff’s counsel who asked the court to instruct the jury that any evidence with reference to the plaintiff’s habit as a drinking woman at any other time than when the difficulty occurred should not be considered by the jury. To this the court replied: “Yes, I am glad you gave me an opportunity to say this. Whatever the habit or custom of this woman in the matter of drinking before the evening of this occurrence may have been has nothing to do with the case. What her condition was that particular- evening in reference to this habit may be taken into consideration by you.” The charge was short, the facts wTere not complicated and there co.uld have been no misapprehension on the part of the jury as to what the court meant. The direction was specific, clear and comprehensive. All that w;as said by the two witnesses tending to show that they had seen the plaintiff drinking on two or three occasions before the time of the trouble between the plaintiff and the defendant was plainly withdrawn from the case. The testimony offered by the plaintiff was so strongly contradicted on all material points that there is little ground for the conclusion that the objectionable testimony prejudiced her case in any view of it. Plaintiff’s counsel instead of moving to strike out the evidence asked the court to give the instruction to the jury to disregard it. This we think met all the requirements of the particular situation and left the case fairly to the jury on the real controversy whether the defendant struck the plaintiff and *524knocked her down with the consequent injury set forth in the declaration. The case was fully heard and the evidence was not of a character which required elaborate instruction or perplexing investigation. We are not persuaded that there is any substantial ground of complaint.
The judgment is affirmed.